



























PURCHASEANDSALEAGREEMENT






between
ISE 555 BROADWAY, LLC, Seller,


and
SCHOLASTIC INC., Purchaser


Property:


555 Broadway
New York, New York


Block 498
Lot 11
Jauuary 2/     2014























--------------------------------------------------------------------------------















NYI245535.4
218776-10003


TABLE OF CONTENTS










1.     DEFINITIONS
.................................................................................................................................1


2.     SALE OF PROPERTY
....................................................................................................................1


3.     PURCHASE PRICE; DEPOSIT
......................................................................................................
2


4.     PRESS
RELEASE............................................................................................................................3


5.     ESCROW AGENT; ESCROW PROVISIONS
...............................................................................
3


6.     STATUS OF THE
TITLE................................................................................................................6


7.     TITLE INSURANCE; LIENS
.........................................................................................................7


8.    APPORTIONMENTS
......................................................................................................................
9


9.     PROPERTY NOT INCLUDED IN
SALE.......................................................................................9


10.     COVENANTS; PRE-CLOSING RIGHTS AND
OBLIGATIONS................................................. 9


11.     CONDITIONS PRECEDENT TO CLOSING
...............................................................................
10


12.     FIRPTACOMPLIANCE
...............................................................................................................
11


13.     REPRESENTATIONS AND WARRANTIES
..............................................................................
11


14.     DAMAGE AND DESTRUCTION
................................................................................................
15


15.     CONDEMNATION
.......................................................................................................................15


16.     BROKERSANDADVISORS
.......................................................................................................
l6


17.     TRANSFER TAXES AND OTHER CLOSING COSTS
..............................................................17


18.     DELIVERIES TO BE MADE ON THE CLOSING DATE
..........................................................17


19.     CLOSINGDATE
...........................................................................................................................
19


20.     NOTICES
.......................................................................................................................................
19


21.     DEFAULT BY PURCHASER OR SELLER
................................................................................
20


22.     ASSIGNMENT
..............................................................................................................................
22


23.
    MISCELLANEOUS.......................................................................................................................22


24.     PROPERTY CONVEYED "AS IS" AND DISCLAIMER OF REPRESENTATIONS
AND WARRANTIES
....................................................................................................................
25


25.     OFAC
.............................................................................................................................................26










NY1245535.4
218776·10003




EXHIBITS




Exhibit A     Legal Description of Real Property


Exhibit I    Definitions







--------------------------------------------------------------------------------



Exhibit 3(a)(i)


Exhibit 6(a)(i)

Wire Instructions


Certain Permitted Encumbrances





Exhibit 12      FIRPTA Certificate Exhibit 18(a)(i)     Bargain and Sale Deed
Exhibit 18(a)(iv)      Seller's Title Requirements Exhibit IS(b)(iii)     ERISA
Letter
Exhibit 18(c)(ii)     Bill of Sale


Exhibit 18(c)(iii)     Assigument and Assumption of Leases




Exhibit 18(c)(iv)


Exhibit 18(c)(v)

General Assignment and Assumption Agreement


Notice to Hugo Boss Retail, Inc.









































































NY1245535.4     11




THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of January y_,
2014 (the "Effective Date") by and between ISE 555 BROADWAY, LLC, a New York
limited liability company ("Seller"), and SCHOLASTIC INC., a New York
corporation ("Purchaser").


WITNESSETH:


WHEREAS, Seller is the owner of the fee estate in the land commonly known as and
more particularly described in Exhibit A attached hereto (the "Land"), together
with the buildings and improvements thereon (collectively, the "Building," and,
together with the Land, the "Real Property");


WHEREAS, by notice dated December 13, 2013 by Purchaser to Seller and pursuant
to an Amended and Restated Lease effective as of August I, 1999 between Seller
and Purchaser (the "Scholastic Lease"), Purchaser has exercised its right of
first offer to purchase the Real Property;


WHEREAS, the Scholastic Lease requires that Seller and Purchaser enter into an
agreement to memorialize Purchaser's purchase from Seller of the Real Property
and the other property described herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:


1. DEFINITIONS


When used in this Agreement, the capitalized terms shall have the meanings as
indicated on Exhibit I
attached hereto.


2. SALE OF PROPERTY


a.
On the Closing Date, Seller shall sell to Purchaser, and Purchaser shall
purchase from Seller, subject to the terms and conditions of this Agreement, (i)
the Real Property, (ii) all of Seller's right, title and interest in and to the
fixtures, furnishings, furniture, equipment, machinery, inventory, appliances
and other tangible and intangible personal property in each case located at the
Real Property or used in connection with the operation thereof, but specifically
excluding the Excluded Property (Seller's right, title and interest in and to
the property that is described in this clause (ii) being referred to herein as
the "Personal Property"), (iii) all of Seller's right, title and interest (if
any) in, to and under the warranties, permits, licenses, certificates of
occupancy, and approvals in each case relating to the Real Property to the
extent legally transferable, (iv) all of Seller's right, title and interest in,
to and under the Scholastic Lease and in, to and under any other leases,
licenses and occupancy agreements in each case demising space at the Real
Property to the extent Seller becomes the landlord thereunder (collectively,
together with any amendments or modifications thereto, the "Leases"), which are
in effect on the Closing Date, together with the security deposit in favor of
Seller under the Scholastic Lease (except to the extent that such security is
applied during the Pre-Closing Period in accordance with the terms of the
Scholastic Lease), (v) all of Seller's right, title and interest in, to and
under any easements, rights of ingress and egress, rights of way, appurtenances,
sidewalks, alleys, strips, gores and other rights in each case pertaining to the
Real Property, (vi) all of Seller's right, title and interest in and to zoning
rights, air rights, development rights and other general intangible property, in
each case relating to



the Real Property, (vii) all of Seller's right, title and interest in and to the
land lying in the bed of any street, highway, road or avenue, opened or
proposed, public or private, in front of or adjoining the Land, to the center
line thereof and (viii) any award or payment made or to be made in lieu of any
of the foregoing or any portion thereof (the property that is described in
clauses (i) through (viii) being collectively referred to herein as the
"Property").


b.
Seller and Purchaser acknowledge and agree that the value of the Personal
Property that is included in the transaction contemplated by this Agreement is
de minimis, and no part of the Purchase Price is allocable thereto.



3.     PURCHASE PRICE; DEPOSIT


a.
The purchase price to be paid by Purchaser to Seller for the Property (the
"Purchase Price") is Two Hundred Fifty-Three Million Two Hundred Fifty Thousand
Dollars ($253,250,000), subject to apportionment as provided in Section 8 hereof
or elsewhere herein, which shall be payable as follows:



1.
Within two (2) business days following the Effective Date, Purchaser shall
deliver to the Title Company, as escrow agent (the "Escrow Agent"), the sum of
Fifty Million Dollars ($50,000,000.00) (as the same may be increased pursuant to
Section 19a hereof, the "Deposit"), by wire transfer of immediately available
funds to the Escrow Account. The wiring instructions for the Escrow Account are
set forth on Exhibit 3(a)(i) attached hereto. It shall be a condition precedent
to all of Seller's obligations under this Agreement that Purchaser has delivered
the Deposit to the Escrow Agent within two (2) business days following the
Effective Date.



n.
At Closing, (A) the Deposit shall be paid by Escrow Agent to Seller, or as
Seller shall direct, by wire transfer of immediately available funds, and (B)
Purchaser shall pay to Seller, or as Seller shall direct, by wire transfer of
immediately available frmds, the balance of the Purchase Price, calculated as
follows:



(I)     the Purchase Price; (2)     less the Deposit;
(3)     as adjusted pursuant to Section 8 hereof or elsewhere herein.


b.
The Deposit shall be held and disbursed by Escrow Agent in accordance with the
terms and conditions of Section 5 hereof. Purchaser hereby acknowledges and
agrees that the Deposit held by Escrow Agent does not and shall not constitute
property of the estate of Purchaser within the meaning of section 54! of title
II of the United States Code, or substantially similar provisions of state law
(the "Bankruptcy Code"), and Purchaser's interest in the Deposit is limited to
the right to have the Deposit returned if and when the conditions for the return
of the Deposit to Purchaser are satisfied as set forth herein. Purchaser hereby
acknowledges and agrees that (i) the proper giving of notice by Seller to
release the Deposit as provided hereunder and/or (ii) the proper release of the
Deposit to Seller shall not be a violation of any provision of the Bankruptcy
Code, including, without limitation, section 362 of the Bankruptcy Code, or
require the approval of any court with jurisdiction over any case in which
Purchaser or any affiliate of Purchaser is a



debtor. Purchaser hereby waives any provision of the Bankruptcy Code necessary
to invoke the foregoing, including, without limitation, sections 105 and 362,
and waives any right to defend against any motion for relief from the automatic
stay that may be filed by Seller.


c.
All interest earned on the Deposit shall be paid (or credited) to Purchaser
either on the Closing Date or upon the return of the Deposit to Purchaser
pursuant to the terms of this Agreement. Seller shall be entitled to such
interest if the Deposit is paid to Seller under this Agreement by reason of
Purchaser's default hereunder.



4. PRESS RELEASE


Purchaser shall not issue a press release with respect to the sale of the
Property identifYing the name of Seller, except to the extent required to comply
with legal requirements, including securities or regulatory requirements.


5. ESCROW AGENT; ESCROW PROVISIONS


a.    Seller and Purchaser each agrees to provide to Escrow Agent a completed
Internal
Revenue Service Form W-9 promptly after the Effective Date.


b.
Upon receipt by Escrow Agent of the Deposit and Seller's and Purchaser's W-9,
Escrow Agent shall cause the Deposit to be deposited into an interest bearing
account at Citibank, N.A., 734 Third Avenue, New York, N.Y. 10017 (the "Escrow
Account'') (it being agreed that Escrow Agent shall not be liable for the amount
of interest which accrues thereon). Any interest earned on the Deposit shall be
deemed to be part of the Deposit and shall be delivered by Escrow Agent to the
party entitled to receive the Deposit at Closing or upon termination of this
Agreement in accordance with the terms hereof. The party entitled to the Deposit
shall pay any income taxes payable with respect to the interest earned thereon.



c.
Escrow Agent shall acknowledge receipt of the Deposit and agrees to hold the
Deposit in the Escrow Account pursuant to the provisions of this Agreement for
application in accordance with the provisions hereof, upon the following terms:



i.
Escrow Agent shall have no duties or responsibilities other than those expressly
set forth herein. Escrow Agent shall have no duty to enforce any obligation of
any Person to make any payment or delivery or to enforce any obligation of any
Person to perform any other act. Escrow Agent shall be under no liability to the
other parties hereto or to anyone else by reason of any failure on the part of
any party hereto (other than Escrow Agent) or any maker, guarantor, endorser or
other signatory of any document or any other Person to perform such Person's
obligations under any such document. Except for this Agreement and amendments to
this Agreement hereinafter referred to and except for joint instructions given
to Escrow Agent by Seller and Purchaser relating to the Deposit, Escrow Agent
shall not be obligated to recognize any agreement between any or all of the
Persons referred to herein, notwithstanding that references thereto may be made
herein and whether or not Escrow Agent has knowledge thereof.



11.
In Escrow Agent's capacity as Escrow Agent, Escrow Agent shall not be
responsible for the genuineness or validity of any security, instrument,
document or item deposited with Escrow Agent and shall have no responsibility
other than to faithfully follow the instructions contained herein, and Escrow
Agent is fully protected in acting in accordance with any written instrument
given to Escrow Agent hereunder by any of the parties hereto and reasonably
believed by Escrow Agent to have been signed by the proper person or party.
Escrow Agent may assume that any Person purporting to give any notice hereunder
has been duly authorized to do so by the party on whose behalf such notice is
given. Escrow Agent is acting as a stakeholder only with respect to the Deposit.



d.     Subject to Section 5e hereof, Escrow Agent shall deliver the Deposit to
Seller or to
Purchaser, as the case may be, under the following conditions:


1.
The Deposit shall be delivered to Seller at the Closing upon receipt by Escrow
Agent of a statement executed by Purchaser authorizing the Deposit to be
released; or



11.
The Deposit shall be delivered to Seller following receipt by Escrow Agent of
demand therefor from Seller stating that Purchaser has defaulted in the
performance of Purchaser's obligations under this Agreement, provided Purchaser
has not given an Objection Notice in accordance with the provisions set forth
below; or



111.
The Deposit shall be delivered to Purchaser following receipt by Escrow Agent of
demand therefor from Purchaser stating that Seller has defaulted in the
performance of Seller's obligations under this Agreement or that this Agreement
was terminated under circumstances entitling Purchaser to the return of the
Deposit, and specifYing the Section of this Agreement which entitles Purchaser
to the return of the Deposit, in each case provided Seller has not given an
Objection Notice in accordance with the provisions set forth below; or



iv.
The Deposit shall be delivered to Purchaser or Seller as directed by joint
written instructions of Seller and Purchaser.



e.
Upon the receipt by Escrow Agent of notice of any demand by either party
claiming that such party is entitled to the Deposit or notice of any other claim
or the commencement of any action, suit or proceeding by either party (a "Demand
Notice"), Escrow Agent shall promptly (but no later than three (3) Business Days
after Escrow Agent's receipt of such Demand Notice) deliver a copy of the Demand
Notice to the other party. The other party shall have the right to object to the
delivery of the Deposit, by giving notice of such objection to Escrow Agent
(such notice, an "Objection Notice") at any time on or before the fifth (5th)
Business Day after such party's receipt of a copy of the Demand Notice from
Escrow Agent, but not thereafter. If such other party does not deliver such
Objection Notice within such period of five (5) Business Days, then such other
party shall be deemed to have waived such party's right to object to Escrow
Agent's compliance with such demand for delivery of the Deposit. Upon receipt of
an Objection Notice (but no later than three (3) Business Days after Escrow
Agent's receipt thereof), Escrow Agent shall promptly give a copy of the
Objection Notice to the party that filed the Demand Notice. The foregoing period
of five (5) Business Days does not constitute a cure period in which either
Seller or Purchaser, as the case may be, shall be required to



accept tender of cure of any default under this Agreement. If Escrow Agent
receives the Objection Notice provided for in this Section 5e within the time
therein prescribed, then Escrow Agent shall continue to hold the Deposit until
(A) Escrow Agent receives joint notice from Seller and Purchaser directing the
disbursement of the Deposit, in which case Escrow Agent shall then disburse the
Deposit in accordance with said direction, (B) litigation is commenced between
Seller and Purchaser, in which case Escrow Agent may deposit the Deposit with
the clerk of the court in which said litigation is pending, or (C) Escrow Agent
takes such affirmative steps as Escrow Agent may elect, at Escrow Agent's
option, in order to terminate Escrow Agent's duties hereunder (but in no event
disbursing the Deposit to either Seller or Purchaser), including depositing the
Deposit in court and commencing an action for interpleader, the costs thereof to
be borne by whichever of Seller or Purchaser is the losing party in the
litigation described in Section
5e(B) hereof.


f.
It is understood and agreed that the duties of Escrow Agent are purely
ministerial in nature. Escrow Agent shall not be liable to the other parties
hereto or to anyone else for any action taken or omitted by Escrow Agent, or any
action suffered by Escrow Agent to be taken or omitted, except for acts of
willful misconduct or gross negligence. Escrow Agent may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by Escrow Agent),
statement, instrument, report or other paper or document (not only as to the due
execution and the validity and effectiveness thereof, but also as to the truth
and acceptability of any information therein contained) reasonably believed by
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons. Escrow Agent shall not be bound by any modification of this Agreement
made without Escrow Agent's prior written consent that affects the duties or
rights of Escrow Agent.



g.
Provided that Escrow Agent delivers a copy of the Demand Notice in accordance
with the terms of Section 5e hereof, Escrow Agent shall have the right to assume
in the absence of notice to the contrary that a fact or an event by reason of
which an action would or might be taken by Escrow Agent does not exist or has
not occurred, without incurring liability to the other parties hereto or to
anyone else for any action taken or omitted, or any action suffered by Escrow
Agent to be taken or omitted, in good faith and in the exercise of reasonable
judgment, in reliance upon such assumption.



h.
Except in connection with Escrow Agent's willful misconduct or gross negligence,
Escrow Agent shall be indemnified and held harmless jointly and severally by
Seller and Purchaser from and against any and all Loss suffered by Escrow Agent
(as escrow agent), including reasonable attorneys' fees, in connection with any
action, suit or other proceeding arising out of or relating to this Agreement,
the services of Escrow Agent hereunder or the monies held by Escrow Agent
hereunder.



I.
From time to time on and after the Effective Date, Seller and Purchaser shall
deliver or cause to be delivered to Escrow Agent such further documents and
instruments and shall do and cause to be done such further acts as Escrow Agent
reasonably requests (it being understood that Escrow Agent shall have no
obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure Escrow Agent that Escrow Agent is protected in acting hereunder.



J.
Escrow Agent may resign at any time as escrow agent hereunder upon giving five
(5) Business Days' prior written notice of such resignation to both Seller and
Purchaser. In such event, the successor escrow agent shall be a nationally
recognized title insurance company or other Person acceptable to both Seller and
Purchaser. Such party that will no longer be serving as escrow agent shall
deliver, against receipt, to such successor escrow agent, the Deposit held by
such party, to be held by such successor escrow agent pursuant to the terms and
provisions of this Agreement. If no such successor has been designated on or
before Escrow Agent ceases to be escrow agent hereunder, whether by resignation
or otherwise, then Escrow Agent's obligations as escrow agent shall continue
until such successor is appointed; provided, however. that Escrow Agent's sole
obligation thereafter shall be to safely keep the Deposit and to deliver the
Deposit to the Person designated as Escrow Agent's successor or until directed
by a final order or judgment of a court of competent jurisdiction, whereupon
Escrow Agent shall make disposition of the Deposit in accordance with such
order. If no successor escrow agent is designated and qualified within five (5)
business days after Escrow Agent's resignation is effective, such party that
will no longer be serving as escrow agent may apply to any court of competent
jurisdiction for the appointment of a successor escrow agent.



6.    STATUS OF THE TITLE


a.
Subject to the terms and provisions of this Agreement, Seller shall sell, and
Purchaser shall purchase, the Real Property, subject only to the following
(collectively, the "Permitted Encumbrances"):



I.    those matters set forth on Exhibit 6Cal(il attached hereto;


11.
any state of facts disclosed by the survey of the Real Property performed by
Montrose Surveying Co., LLP dated October 4, 2009 (the "Survey") and any state
of facts since the date of such survey that a further visual examination of the
Real Property would disclose, provided that such state of facts by reason of
such further visual examination do not adversely affect the continued use and
existence of the Real Property as same exists and is being used as of the
Effective Date (unless such further state of facts results from the acts of
Purchaser or its agents);



iii.
Non-Objectionable Encumbrances and any other liens, encumbrances or other title
exceptions in each case approved, deemed approved or waived by Purchaser as
provided in Section 7 hereof;



IV.     Property Taxes;


v.     any assessments affecting the Property or any portion thereof;




vi.








vn.



any laws, rules, regulations, statutes, ordinances, orders, other legal
requirements in each case affecting the Real Property, including, without
limitation, those relating to zoning and land use;


all violations of laws, rules, regulations, statutes, ordinances, orders or
requirements in each case affecting the Real Property, now or hereafter issued
or noted;



Vlll.
any utility company rights, easements and franchises for electricity, water,
steam, gas, telephone or other service or the right to use and maintain poles,
lines, wires, cables, pipes, boxes, and other fixtures and facilities in, over,
under and upon the Real Property in connection therewith, provided that the
foregoing do not adversely affect the continued use and existence of the Real
Property as same exists and is being used as of the Effective Date unless the
foregoing results from the acts of Purchaser or its agents;



IX.     those standard pre-printed title exceptions and conditions contained in
the Title
Report;


x.    rights and interests held by the tenants or subtenants, as applicable,
under the
Leases set forth on Exhibit 13(a)(vi) hereof.


7.    TITLE INSURANCE; LIENS


a.
The parties acknowledge and agree that Purchaser has delivered to Seller the
Title Report. Purchaser shall obtain at Purchaser's own expense an owner's
policy of title insurance (the "Owner's Policy") from the Title Company and, if
applicable, a lender's policy of title insurance from the Title Company.
Purchaser shall be deemed to have waived Purchaser's right to object to any
liens, encumbrances or other title exceptions that in each case constitute
Permitted Encumbrances. In addition, Purchaser shall not be entitled to object
to, and shall be deemed to have approved, any liens, encumbrances or other title
exceptions (i) which the Title Company is willing to omit as exceptions to title
at no additional cost to Purchaser (or with Seller agreeing to cover any such
cost), provided that same shall not adversely affect the continued use and
existence of the Real Property as same exists and is being used as of the
Effective Date, unless caused by the acts of Purchaser or its agents or (ii)
which will be extinguished upon the transfer of the Property to Purchaser and
will be omitted as exceptions to title at no additional cost to Purchaser (or
with Seller agreeing to cover any such cost) (collectively, the "Non­
Objectionable Encumbrances").



b.
i.    It is expressly understood that in no event shall Seller be required to
bring any action or institute any proceeding, or to otherwise incur any costs or
expenses, in order to cause, or attempt to cause, title to the Property to be in
accordance with the terms of this Agreement on the Closing Date, except as set
forth in Section 7bii hereof. Seller may elect to remove a title matter that is
neither a Permitted Encumbrance nor a Must Cure Lien (such title matter that is
neither a Permitted Encumbrance nor a Must Cure Lien, a "Title Defect"), and, if
Seller so elects to remove a Title Defect, then, upon prior notice to Purchaser,
Seller shall be entitled to one (I) or more adjournments of the Scheduled
Closing Date for a period of time not to exceed sixty (60) days in the aggregate
(when aggregated with all other rights of Seller to adjourn the Scheduled
Closing Date under this Agreement) in order to endeavor to remove such Title
Defect. If Seller gives notice to Purchaser that Seller is unable to convey
title to the Property on the Scheduled Closing Date, as such date may be
adjourned pursuant to this Agreement, in accordance with the terms of this
Agreement due to a Title Defect (such notice, "Seller's Title Problem Notice"),
then Purchaser shall elect, by notice to Seller, either (x) to terminate this
Agreement, whereupon Purchaser shall receive a return of the Deposit and the
parties shall have no further rights or obligations hereunder except for the
Effective Date Surviving Obligations, or (y) to proceed to Closing and accept
title to the Property subject to the Title Defect, without any abatement of the
Purchase Price, and without any



liability or obligation on the part of Seller by reason of such Title Defect. If
Purchaser does not notify Seller of Purchaser's election to either terminate
this Agreement or close over such Title Defects within five (5) Business Days
following the date that Seller gives to Purchaser Seller's Title Problem Notice
(but, in any event, not later than the Closing), then Purchaser shall be deemed
to have elected to close the transaction contemplated hereunder, subject to the
Title Defects (without any abatement of the Purchase Price, or any liability or
obligation on the part of Seller by reason of such Title Defects).


ii.     Notwithstanding anything to the contrary contained in Section 7bi, and
subject to the terms of this Section7bii, Seller shall be obligated to remove
(A) all mortgages which encumber Seller's interest in the Property
(collectively, "Mortgages"), except those Mortgages that are assigned to
Purchaser's lender pursuant to Section 17c below, in which case such Mortgages
shall be deemed to be Permitted Encumbrances, (B) all judgment liens and all tax
liens that in either case are due and payable by Seller or any predecessor in
interest to Seller, (C) all liens or other title encumbrances that in either
case Seller voluntarily grants or knowingly suffers or allows to be placed on
the Property, other than (i) Permitted Encumbrances and (ii) any liens or other
title encumbrances to which Purchaser consents in writing or were placed on the
Property by Purchaser, and (D) all mechanic's liens affecting the Property
attributable to work performed by Seller (the liens and mortgages set forth in
clauses (A), (B), (C) and .(Q1 collectively, "Must Cure Liens"). If Seller is
required to remove a Must Cure Lien pursuant to the terms of this Agreement,
then, failure to do so shall be deemed a default by Seller under this Agreement,
and upon prior notice to Purchaser, Seller shall be entitled to one (I) or more
adjournments of the Scheduled Closing Date for a period oftime not to exceed
sixty (60) days in the aggregate (when aggregated with all other rights of
Seller to adjourn the Scheduled Closing Date under this Agreement) in order to
remove such Must Cure Lien. If the Title Company is willing to omit such Must
Cure Lien from the Owner's Policy or Purchaser's lender's policy, if any, based
on an indemnity or an escrow being provided by Seller, or otherwise, then Seller
shall not be required to remove such Must Cure Lien, provided that the foregoing
shall not apply to Mortgages which must be removed unless they are assigned to
Purchaser's lender pursuant to Section 17c below.


c.
Any lien, encumbrance or other exception arising as a result of any act or
omission of Purchaser or anyone acting on behalf of Purchaser shall be deemed a
Permitted Encumbrance.



d.
Purchaser acknowledges that, pursuant to the Scholastic Lease, Purchaser is
required to cure and discharge any and all notes or notices of violations of any
legal requirement noted in or issued by any governmental authority
(individually, a "Violation," and collectively, "Violations"). Accordingly,
Purchaser agrees to purchase the Property subject to all Violations and/or any
condition or state of repair or disrepair and/or other matter or thing, whether
or not noted, which, if noted, would result in a Violation being placed on the
Property. Seller shall have no duty to remove or comply with or repair or
disrepair any condition, matter or thing, whether or not noted, which, if noted,
would result in a Violation being placed on the Property. Seller shall have no
duty to remove or comply with or repair any of the aforementioned Violations or
other conditions, and Purchaser shall accept the Property subject to all such
Violations and the existence of any conditions at the Property which would give
rise to such Violations and any claims of any governmental authority arising
from the existence of such Violations, in each case, without any abatement of or
credit against the Purchase Price.



8.    APPORTIONMENTS


a.
Purchaser acknowledges that all real estate taxes, sewer rents and taxes, water
rates and charges, vault charges and taxes, business improvement district taxes
and assessments and any other governmental taxes, charges or assessments levied
or assessed against the Property (collectively, "Property Taxes"), and all
utilities and other operating expenses with respect to this Property, are paid
directly by Purchaser under the Scholastic Lease. Accordingly, only the
following shall be apportioned between Seller and Purchaser as of II :59 p.m. on
the day immediately preceding the Closing Date, such that Purchaser shall be
treated as the owner of the Property for purposes of prorations of income and
expenses on and after the Closing Date: all fixed or so-called base rent
payments under the Scholastic Lease.



b.
Purchaser confirms that, upon its payment of the balance of the Purchase Price
at the Closing, Seller's obligation to pay the Second Capital hnprovement Amount
(as defmed in Section 3.03 of the Scholastic Lease) shall be satisfied.



c.
Purchaser shall have no right to receive any rental insurance proceeds which
relate to the period prior to the Closing Date and, accordingly, if any such
proceeds are delivered to Purchaser, then Purchaser shall pay such proceeds to
Seller within five (5) Business Days following Purchaser's receipt thereof.
Seller shall have no right to receive any rental insurance proceeds which relate
to the period after the Closing Date and, accordingly, if any such proceeds are
delivered to Seller, then Seller shall pay such proceeds to Purchaser within
five (5) Business Days following Seller's receipt thereof.



d. The provisions of this Section 8 shall survive the Closing.


9.    PROPERTY NOT INCLUDED IN SALE


Notwithstanding anything to the contrary contained herein, it is expressly
agreed by the parties hereto that the following shall not be included in the
Property to be sold to Purchaser hereunder: (a) any fixtures, furniture,
furnishings, equipment or other personal property (including, without
limitation, trade fixtures in, on, around or affixed to the Real Property) that
in each case are already owned or leased by Purchaser or a licensee or a
subtenant at the Real Property; and (b) any rights to trademarks, tradenames or
other intellectual property of any kind whatsoever owned by Seller ((a) and (b),
collectively, the "Excluded Property").


10.    COVENANTS; PRE-CLOSING RIGHTS AND OBLIGATIONS


a.
During the Pre-Closing Period, Seller shall promptly deliver to Purchaser copies
of (x) all written notices of Violations that Seller receives and (y) all
judgments, claims and litigation affecting Seller or any part of the Property
promptly after Seller has written notice thereof.



b.
During the Pre-Closing Period, Seller shall not (x) apply the security deposit
in favor of Seller under the Scholastic Lease except in accordance with the
terms of the Scholastic Lease or (y) without Purchaser's prior written consent,
(i) enter into any service, maintenance, supply or other contracts relating to
the operation, maintenance and construction of the Property (collectively,
"Contracts") that will survive the Closing, (ii) create or consent to any new
title encumbrance on the Real Property, unless required



by applicable law or requested by Purchaser or (iii) enter into any collective
bargaining agreements related to the Property.


c.
On or before the Closing, and as a condition to Purchaser's obligation to close
hereunder, Seller shall cause Seller's existing mortgagee, Apple Bauk for
Savings, to return to Purchaser the letter of credit held under the Scholastic
Lease (which such mortgagee is holding pursuant to the tenns of its loan
documents with Seller).



11.    CONDITIONS PRECEDENT TO CLOSING


a.
Purchaser's obligation to close the transaction hereunder is subject to the
satisfaction of the following conditions precedent; provided, however, that
Purchaser, at Purchaser's election, upon notice delivered to Seller at or prior
to the Closing, may waive all or any of such conditions:



1.
Seller shall have executed and delivered to Purchaser or the Title Company all
of the documents required to be executed and/or delivered by Seller under this
Agreement.



11.
Seller shall have performed all of Seller's covenants, agreements and
obligations under this Agreement that are then required to be performed in all
material respects.



iii.
All of Seller's representations and warranties set forth in Section 13a of this
Agreement shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date, except for factual changes
occurring with respect to those Seller's Representations that are permitted to
be updated by the terms of this Agreement and which were materially true when
made but became untrue after the Effective Date due to any reason other than an
act or omission to act of Seller which act or omission violates the express
terms of this Agreement (it being understood that Seller's right to make any
such changes to the Seller's Representations that are made as of the Closing
Date shall not impair any of Seller's covenants as set forth herein).



IV.
Subject to the payment of all title charges and premiums by Purchaser, the Title
Company is ready, willing and able to issue to Purchaser the Owner's Policy in
an amount no greater than the Purchase Price, at regular rates and without
additional premium (which shall not be deemed to include the cost of any
endorsements to title requested by Purchaser), subject only to the Permitted
Encumbrances and as required pursuant to the terms and conditions of this
Agreement.



b.
Subject to the terms of this Section llb, if any of the conditions set forth in
Section lla hereof are not satisfied, and same does not constitute a default of
Seller under this Agreement, then Purchaser's sole remedy shall be to (i) waive
such condition(s) as provided in Section II a hereof and proceed to Closing
without any reduction in the Purchase Price, or (ii) terminate this Agreement
and receive a refund of the Deposit, subject to the terms and conditions of
Section 4 hereof, whereupon the parties shall have no further rights or
obligations hereunder except for the Effective Date Surviving Obligations.
Seller shall be entitled to one (I) or more adjourmnents of the Scheduled
Closing Date for a period of time not to exceed sixty (60) days in the aggregate
(when



aggregated with all other rights of Seller to adjourn the Scheduled Closing Date
under this Agreement) in order to satisfy any of the conditions set forth in
Section !Ia hereof.


c.
It is expressly agreed by Purchaser that Purchaser's obligation to close the
transaction hereunder is not conditioned upon Purchaser's ability to secure debt
or equity financing for the acquisition of the Property.



d.
Seller's obligation to close the transaction hereunder is subject to the
satisfaction of the following conditions precedent; provided, however. that
Seller, at Seller's election, upon notice delivered to Purchaser at or prior to
the Closing, may waive all or any of such conditions:



i.
Purchaser shall have executed and delivered to Seller or the Title Company all
of the documents required to be executed and/or delivered by Purchaser under
this Agreement.



n.
Purchaser shall have performed all of Purchaser's covenants, agreements and
obligations under this Agreement that are then required to be performed in all
material respects.



111.
All of Purchaser's representations and warranties set forth in Section 13f of
this Agreement shall be true and correct in all material respects as of the
Closing Date as though made on and as of the Closing Date.



IV.
Purchaser shall have delivered to Seller the balance of the Purchase Price (as
adjusted under Section 8 hereof or elsewhere herein) and Purchaser shall have
delivered authorization to Escrow Agent to deliver to Seller the Deposit.



12. FIRPTA COMPLIANCE


Seller shall comply with the provisions of the Foreign Investment in Real
Property Tax Act, Section 1445 of the Internal Revenue Code of 1986 (as
amended), as the same may be amended from time to time, or any successor or
similar law. Seller acknowledges that Section 1445 of the Internal Revenue Code
provides that a transferee of a United States real property interest must
withhold tax if the transferor is a foreign Person. On the Closing Date, Seller
shall deliver to Purchaser a certification as to Seller's non­ foreign status in
the form attached hereto as Exhibit 12 and shall comply with any temporary or
final regulations promulgated with respect thereto and any relevant revenue
procedures or other officially published announcements of the Internal Revenue
Service of the U.S. Department of the Treasury in connection therewith.


13. REPRESENTATIONS AND WARRANTIES


a.
Seller hereby represents and warrants to Purchaser as follows as of the
Effective Date and as of the Closing Date (with such updates as may be permitted
below):



!.
Seller is duly organized, validly existing, and in good standing under the laws
of the State of New York, and has all requisite power and authority to enter
into and carry out the transaction contemplated by this Agreement.



11.     The execution and delivery of this Agreement and the performance by
Seller of
Seller's obligations hereunder do not (A) conflict with or violate any law,
rule,


judgment, regulation, order, writ, injunction or decree of any court or
govermnental or quasi-govermnental entity with jurisdiction over Seller,
including, without limitation, the United States of America, the State of New
York, or any political subdivision of any of the foregoing, or any decision or
ruling of any arbitrator to which Seller is a party, or by which Seller is bound
or affected, which would prevent Seller from performing Seller's obligations
pursuant to this Agreement, (B) breach or violate any organizational documents
of Seller, or (C) conflict with or violate or result in a breach of any of the
provisions of, or constitute a default under, any agreement or instrument to
which Seller is a party or by which Seller or any of Seller's property is bound.


iii.
This Agreement constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to creditors'
rights and any applicable bankruptcy laws. Seller has taken all necessary
corporate action to authorize and approve the execution and delivery of this
Agreement and the consummation of the transaction contemplated by this
Agreement.



iv.
No action, suit, claim, investigation or proceeding, whether legal or
administrative or in mediation or arbitration, is pending or, to Seller's
knowledge, threatened, at law or in equity against Seller, before or by any
court or federal, state, municipal or other govermnental department, commission,
board, bureau, agency or instrumentality, which would prevent Seller from
performing Seller's obligations pursuant to this Agreement, and there are no
judgments, decrees or orders entered on a suit or proceeding against Seller,
which might, or which do, materially adversely affect Seller's ability to
perform Seller's obligations pursuant to, or Purchaser's rights under, this
Agreement, or which seek to restrain, prohibit, invalidate, set aside, rescind,
prevent or make unlawful this Agreement or the carrying out of this Agreement or
the transaction contemplated hereby.



v.
There is no litigation, claims, actions or proceedings currently pending with
respect to the Real Property, provided that Seller is making no representations
with respect to any such litigation, claim, action or proceeding with respect to
the Real Property in which Purchaser is a party. The foregoing representation
shall be permitted to be updated by Seller on or prior to the Closing Date to
the extent necessary (because of events of which Seller first obtains knowledge
after the Effective Date) and so long as the reason for such update is not the
result of an act or omission of Seller which violates the express terms of this
Agreement.







VI.










vii.



The only Lease entered into by Seller which remains in effect is the Scholastic
Lease. Except as set forth on Exhibit !3(a)(vi), there are no other Leases
affecting the Real Property, other than any Leases that may have been made by
Purchaser of which Seller has no knowledge.


There are no condemnation or eminent domain proceedings pending or, to Seller's
knowledge, that have been threatened, against the Real Property. The foregoing
representation shall be permitted to be updated by Seller on or prior to the
Closing Date to the extent necessary (because of events of which Seller first
obtains knowledge after the Effective Date) and so long as the reason for such



update is not the result of an act or omission of Seller which violates the
express terms of this Agreement.


viii.
Seller does not employ any employees at the Real Property and there are no
employment, union or other similar agreements or pension, profit-sharing,
insurance or other employee benefit plans to which Seller is a party that relate
to the Real Property or the employees who are employed at the Real Property.



IX.
Neither Seller nor any entity that would be considered a single employer with
Seller under Code Section 414(b) or Code Section 414(c) has incurred any
liability with respect to any "employee benefit plan" within the meaning of
Section 3(3) of ERISA with respect to Persons who are or were employed at the
Real Property or otherwise perform or performed services at the Real Property
that has subjected the assets of the Property to a lien under ERISA or the Code.



x.    There do not exist any Contracts made by Seller that will survive the
Closing.


XL
Neither Seller nor any predecessor-in-interest to Seller has granted to any
party, other than Purchaser, any conditional or unconditional right and/or
option to purchase the Property or any portion thereof.



xu.     Seller is a non-disregarded entity as defined in Section
1.1445-2(b)(2)(iii) ofthe
Internal Revenue Code of 1986, as amended.


xm.     Seller is not a "foreign person", as that term is defined in the
Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder_


xtv.
Neither Seller, nor any person controlling or controlled by Seller, is a
country, territory, individual or entity named on a Government List. For
purposes of this paragraph "Government List" means any of (a) the two lists
maintained by the United States Department of Commerce (Denied Persons and
Entities), (b) the list maintained by the United States Department of Treasury
(Specially Designated Nationals and Blocked Persons), and (c) the two lists
maintained by the United States Department of State (Terrorist Organizations and
Debarred Parties). Seller is not a person or an entity described by Section I of
the Executive Order (No. 13,224) Blocking Premises and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 24, 2001).



b.
All of the representations and warranties contained in Section 13a and Section
13fhereof shall survive the Closing for one hundred eighty (180) days following
the Closing Date. Each such representation and/or warranty shall automatically
be null and void and of no further force and effect after the date which is one
hundred eighty (180) days following the Closing Date unless, prior to the end of
such period, (i) in the case of representations and warranties contained in
Section 13a hereof, Purchaser commences a legal proceeding against Seller
alleging that Seller was in breach of such representation or warranty when made,
and that Purchaser has suffered actual damages as a result thereof and (ii) in
the case of representations and warranties contained in Section 13fhereof,
Seller commences a legal proceeding against Purchaser alleging that Purchaser
was in breach of such representation or warranty when made, and that Seller has
suffered actual damages as a



result thereof (any of the proceedings described in the foregoing clauses (i) or
(ii), a
"Proceeding' ).


c.
Subject to the terms of this Section 13, if Purchaser commences a Proceeding
within such period of one hundred eighty (180) days following the Closing Date,
and a court of competent jurisdiction determines, pursuant to a final,
non-appealable order in connection with such Proceeding, that (i) Seller was in
breach of a representation or warranty as of the date made, (ii) Purchaser
suffered actual damages (as distinguished from consequential damages) (the
"Damages") by reason of such breach, and (iii) Purchaser did not have actual
knowledge of such breach on or prior to the Closing Date, then Purchaser shall
be entitled to receive from Seller an amount equal to the Damages. In no event
shall Purchaser be entitled to sue, seek, obtain or be awarded Damages from
Seller, unless and until the aggregate amount of all Damages for which Seller
has liability exceeds the sum of Two Hundred Fifty Thousand Dollars
($250,000.00), whereupon Seller shall be liable to Purchaser for all Damages
suffered by Purchaser, but in no event shall Seller be liable to Purchaser for
any Damages to Purchaser in excess of the sum of Five Million One Hundred
Thousand Dollars ($5,100,000.00).



d.
For the purposes ofthis Agreement the term "to Seller's knowledge," and similar
terms, shall be limited to the actual knowledge of Denise Ford (the "Seller
Knowledge Party"). The knowledge of others shall not be imputed to the Seller
Knowledge Party. No investigation, review or inquiry of any Persons or other
actions shall be required of the Seller Knowledge Party. The parties hereby
agree that recourse under this Agreement is limited to Seller, and no claim may
be made against Seller Knowledge Party individually.



e.
To the extent that Purchaser obtains actual knowledge prior to Closing that any
of Seller's Representations were untrue when made, then, subject to the terms of
this Section 13e, Purchaser's sole remedy as a result thereof shall be to
terminate this Agreement and receive a refund of the Deposit, subject to the
terms and conditions of Section 4 hereof, and thereafter, Purchaser and Seller
shall have no further rights or obligations under this Agreement except for the
Effective Date Surviving Obligations. If Purchaser has actual knowledge prior to
Closing of a breach of any Seller's Representation pursuant to this Section 13e,
and, notwithstanding such knowledge, Purchaser elects to close the transaction
contemplated by this Agreement, Purchaser shall be deemed to have waived
Purchaser's rights to recover Damages from Seller following the Closing with
respect to such breach.



f.     Purchaser represents and warrants to Seller as of the Effective Date
that:


!.
Purchaser is duly organized, validly existing and in good standing under the
laws of the state of Purchaser's fonnation, and has the requisite power and
authority to enter into and carry out the transaction contemplated by this
Agreement.



11.
The execution and delivery of this Agreement and the performance by Purchaser of
Purchaser's obligations hereunder do not (A) conflict with or violate any law,
rule, judgment, regulation, order, writ, injunction or decree of any court or
govermnental or quasi-govermnental entity with jurisdiction over Purchaser,
including, without limitation, the United States of America, the State of New
York, or any political subdivision of either of the foregoing, or any decision
or ruling of any arbitrator to which Purchaser is a party, or by which Purchaser
is bound or affected, which would prevent Purchaser from performing Purchaser's



obligations pursuant to this Agreement, (B) breach or violate any organizational
documents of Purchaser, or (C) conflict with or violate or result in a breach of
any of the provisions of, or constitute a default under, any agreement or
instrument to which Purchaser is a party or by which Purchaser or any of
Purchaser's property is bound.


iii.
This Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
creditors' rights and any applicable bankruptcy laws. Purchaser has taken all
necessary action to authorize and approve the execution and delivery of this
Agreement and the consummation of the transaction contemplated by this
Agreement.



iv.
No action, suit, claim, investigation or proceeding, whether legal or
administrative or in mediation or arbitration, is pending or, to Purchaser's
knowledge, threatened, at law or in equity, against Purchaser, before or by any
court or federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, which would prevent Purchaser from
performing Purchaser's obligations pursuant to this Agreement, and there are no
judgments, decrees or orders entered on a suit or proceeding against Purchaser,
an adverse decision in which might, or which do, materially adversely affect
Purchaser's ability to perform Purchaser's obligations pursuant to, or Seller's
rights under, this Agreement, or which seek to restrain, prohibit, invalidate,
set aside, rescind, prevent or make unlawful this Agreement or the carrying out
of this Agreement or the transaction contemplated hereby.



g.
The provisions of this Section 13 shall survive the Closing, but, in the case of
the representations and warranties set forth in Section 13a and Section 13f
hereof, such survival shall be limited to the extent set forth in Section 13b
hereof.



14.    DAMAGE AND DESTRUCTION


a.
If all or any part of the Property is damaged by fire or other casualty
occurring during the Pre-Closing Period, whether or not such damage affects a
material part of the Property, neither party shall have the right to terminate
this Agreement and the parties shall nonetheless consummate this transaction in
accordance with this Agreement, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of said destruction
or damage.



b.     This Section 14 is an express agreement to the contrary of Section 5-1311
of New York
General Obligations Law.


c.     The provisions of this Section 14 shall survive the Closing.


15.    CONDEMNATION


a.
If, prior to the Closing Date, any part of the Property is taken, or if Seller
receives an official notice from any governmental authority having eminent
domain power over the Property of such governmental authority's intention to
take, by eminent domain proceeding, any part of the Property (a "Taking"), then
Seller shall provide Purchaser reasonably prompt notice thereof, and Purchaser
shall have the option, exercisable within ten (I0) Business Days after notice of
such Taking, to terminate this Agreement by



delivering notice thereof to Seller, whereupon the Deposit shall be returned to
Purchaser, subject to the terms and conditions of Section 4 hereof, and this
Agreement shall be deemed canceled and of no further force or effect, and
neither party shall have any further rights or liabilities against or to the
other except for the Effective Date Surviving Obligations. If a Taking occurs
and Purchaser does not timely elect to terminate this Agreement, then Purchaser
and Seller shall consummate this transaction in accordance with this Agreement,
without any abatement of the Purchase Price or any liability or obligation on
the part of Seller by reason of such Taking, provided, however, that Seller
shall, on the Closing Date, (i) assign and remit to Purchaser, and Purchaser
shall be entitled to receive and keep, the net proceeds of any award or other
proceeds of such Taking which may have been collected by Seller as a result of
such Taking less the reasonable expenses incurred by Seller in connection with
such Taking, or (ii) if no award or other proceeds have been collected, deliver
to Purchaser an assignment in form reasonably satisfactory to Purchaser of
Seller's right to any such award or other proceeds which may be payable to
Seller as a result of such Taking and Purchaser shall reimburse Seller for the
reasonable expenses incurred by Seller in connection with such Taking.


b.     This Section 15 is an express agreement to the contrary of Section 5-1311
of New York
General Obligations Law.


c.     The provisions of this Section 15 shall survive the Closing.


16.     BROKERS AND ADVISORS


a.
Purchaser represents and warrants to Seller that Purchaser has not dealt or
negotiated with, or engaged on Purchaser's own behalf or for Purchaser's
benefit, any broker, finder, consultant, advisor, or professional in the
capacity of a broker or finder (each an "Advisor") in connection with this
Agreement or the transaction contemplated hereby other than Purchaser's Advisor.
AIJ fees and commissions of Purchaser's Advisor in connection with the sale of
the Property shall be paid by Purchaser pursuant to a separate written
agreement. Purchaser hereby agrees to indemnify, defend and hold Seller and
SeHer's direct and indirect shareholders, officers, directors, partners,
principals, members, employees, agents, contractors and any successors or
assigns of the foregoing, harmless from and against any and all Losses arising
from any claim for commission, fees or other compensation or reimbursement for
expenses made by any Advisor (other than Seller's Broker but specificalJy
including Purchaser's Advisor) engaged by or claiming to have dealt with
Purchaser in connection with this Agreement or the transaction contemplated
hereby.



b.
Seller represents and warrants to Purchaser that Seller has not dealt or
negotiated with, or engaged on Seller's own behalf or for SeHer's benefit, any
Advisor in connection with this Agreement or the transaction contemplated
hereby, other than SeHer's Broker. All fees and commissions of SeHer's Broker in
connection with the sale of the Property shaH be paid by Seller pursuant to a
separate written agreement. Seller hereby agrees to indemnify, defend and hold
Purchaser and Purchaser's direct and indirect shareholders, officers, directors,
partners, principals, members, employees, agents, contractors and any successors
or assigns of the foregoing, harmless from and against any and all Losses
arising from any claim for commission, fees or other compensation or
reimbursement for expenses made by any Advisor (other than Purchaser's Advisor
but specifically including SeHer's Broker) engaged by or claiming to have dealt
with Seller in connection with this Agreement or the transaction contemplated
hereby.



c.     The provisions of this Section 16 shall constitute Surviving Obligations.


17.    TRANSFER TAXES AND OTHER CLOSING COSTS


a.
At the Closing, Seller and Purchaser shall execute, acknowledge, deliver and
file all such returns as may be necessary to comply with any applicable city,
county or state conveyance tax laws and/or New York real estate conveyance tax
laws (collectively, as the same may be amended from time to time, the "Transfer
Tax Laws"). The transfer taxes payable pursuant to the Transfer Tax Laws shall
collectively be referred to as the "Transfer Taxes".



b.
Seller shall be responsible for the payment of (i) Seller's legal fees, (ii) the
Transfer Taxes payable in connection with the recording of the deed to the
Property and the Closing of the transaction contemplated by this Agreement
(other than sales tax, if any, on the conveyance of the Personal Property),
(iii) any third party professional and consulting fees incurred by Seller and
(iv) all fees and/or commissions of Seller's Broker.



c.
Purchaser shall be responsible for the payment of (i) Purchaser's legal fees,
(ii) any third party professional and consulting fees incurred by Purchaser,
(iii) the cost of updating the Survey, if Purchaser requests such an update,
(iv) the cost of the Owner's Policy and any lender's title policy, if
applicable, (v) the cost of all endorsements, extended coverage, or upgrades to
Purchaser's or any lender's title insurance policy, if applicable, and (vi) the
cost of any financing obtained by Purchaser in connection with the transaction
contemplated herein, including, without limitation, any mortgage recordation
taxes. Seller will request that the existing mortgagee assign its mortgage to
any lender of Purchaser, provided that Seller shall have no liability to
Purchaser if such mortgagee refuses to do so. Any savings in mortgage
recordation taxes resulting from such assigmnent shall accrue to Purchaser,
provided that Purchaser shall be obligated to reimburse Seller for the legal
fees of counsel for Seller's mortgagee in connection with such assignment.



d.     The provisions of this Section 17 shall constitute Surviving Obligations.


18.    DELIVERIES TO BE MADE ON THE CLOSING DATE


a.
Seller's Documents and Deliveries: On the Closing Date, if not previously
delivered to, or not in the possession or control of Purchaser, Seller shall
deliver to Purchaser and/or the Title Company (as applicable) the following:



!.
A duly executed and acknowledged Bargain and Sale Deed Without Covenants,
substantially in the form attached hereto as Exhibit 18(a)(i):



ii.
A duly executed certification as to Seller's non-foreign status m the form
attached hereto as Exhibit 12;



iii.
A certificate of Seller stating that the representations and warranties of
Seller contained in the Agreement are true, correct and complete in all material
respects as of the Closing Date, except for changes permitted pursuant to
Section llaiii hereof;



iv.
Documentation reasonably required by the Title Company to satisfy the
requirements listed on Exhibit 18(a)(iv) attached hereto;



v.     The letter of credit held by Apple Bank for Savings as security under the
Scholastic Lease pursuant to Section JOe; and


VI.
Any other documents required to be delivered by Seller in connection with the
transaction contemplated by this Agreement.



b.
Purchaser's Documents and Deliveries: On the Closing Date, if not previously
delivered to, or not in the possession or control of Seller, Purchaser shall
deliver to Seller and/or the Title Company (as applicable) the following:



1.
The balance of the Purchase Price payable at the Closing, as adjusted for
apportionments under Section 8 hereof or as provided elsewhere in this
Agreement, in the manner required under this Agreement;



11.
A duly executed letter of direction from Purchaser directing Escrow Agent to pay
the Deposit (other than the interest component thereof which shall be paid to
Purchaser) to Seller or any other Persons as Seller shall designate;



111.
A letter in the form of Exhibit 18(b)(iii) attached hereto duly executed by
Purchaser, either (x) confirming that Purchaser is not an "employee benefit
plan" as defined in ERISA, whether or not subject to ERISA, or a "plan" as
defined in Section 4975 of the Code or acquiring the Property with "plan assets"
for purposes of29 CFR Section 2510.3-101, as amended by Section 3(42) of ERISA
or otherwise for purposes of ERISA or Section 4975 of the Code, or (y)
containing such factual representations as shall permit Seller and Seller's
counsel to conclude that no prohibited transaction would result from the
consummation of the transaction contemplated by this Agreement, and, if
Purchaser is unable or

unwilling to deliver a letter as described in either clause (x) or !.Y1then
Purchaser shall be deemed to be in default hereunder, and Seller shall have the
right to
terminate this Agreement and to receive and retain the Deposit;


1v.
A certificate of Purchaser stating that the representations and warranties of
Purchaser contained in the Agreement are true, correct and complete in all
material respects as of the Closing Date; and



v.
Any other documents required to be delivered by Purchaser in connection with the
transaction contemplated by this Agreement.



c.
Jointly Executed Documents: Seller and Purchaser shall, on the Closing Date,
each execute, acknowledge (as appropriate) and exchange the following documents:



i.
Any transfer tax returns for any Transfer/Recordation Taxes required under any
laws applicable to the transaction contemplated herein.



ii.    A duly executed Bill of Sale in the form attached hereto as Ex hibit
18(c)(ii)
conveying the Personal Property to Purchaser.


iii. An Assignment and Assumption of Leases in the form attached hereto as
Exhibit
18(c)(iii);


IV.
A General Assignment and Assumption Agreement in the form attached hereto as
Exhibit 18(c)(iv);



v. A letter to Hugo Boss Retail, Inc. in the form attached hereto as Exhibit
18(c)(v);
and


VI.
Any other documents required to be delivered by Seller and Purchaser in
connection with the transaction contemplated by this Agreement.



d.
ISE Sublease: On the Closing Date, Seller will cause its affiliate, ISE New York
LLC, to enter into an amendment of the sublease referred to as Item 6 in Ex
hibit 13(a)(vi) with Purchaser, pursuant to which the expiration date of such
sublease shall be fixed at December 31,2014.



19. CLOSING DATE


a.     The closing of the transaction contemplated hereunder (the "Closing")
shall occur at
11:00 AM Eastern time on February 28, 2014 (the "Scheduled Closing Date"), or
such date as Seller or Purchaser sets for Closing if Seller or Purchaser elects
to extend this date pursuant to the terms of this Agreement. The date on which
the Closing actually occurs shall be referred to herein as the "Closing Date".
Purchaser, in its sole discretion, may adjourn the Scheduled Closing Date to a
date not later than March 28, 2014, upon (i) at least five (5) business days
notice to Seller and (ii) the simultaneous increase in the Deposit to Escrow
Agent by the amount of $5,000,000. TIME SHALL BE OF THE ESSENCE as to Seller's
and Purchaser's obligation to consummate the Closing on the Scheduled Closing
Date, as same may be adjourned by Seller or Purchaser pursuant to this
Agreement.


b.
Any wire transfers of the Purchase Price, pursuant to Section 3a hereof, must be
received by Seller (or, if applicable, to Seller's designated parties) no later
than 5:00PM Eastern time on the Closing Date, TIME BEING OF THE ESSENCE. The
Closing shall occur at the offices of Seller's counsel, Loeb & Loeb LLP, at 345
Park Avenue, New York, New York 10154.



20. NOTICES


All notices, demands, requests or other communications (collectively, "Notices")
required to be given or which may be given hereunder shall be in writing and
shall be sent by (a) electronic mail in ".pdf' format, provided that in either
case a copy of such Notice is also sent on the same day by one of the other
means set forth in this Section 20, (b) FedEx, UPS or other overnight delivery
service or (c) personally delivered, in each case, addressed:


If to Seller:


ISE 555 Broadway, LLC
c/o ISE America, Inc.
2063 Alexander Street
Newberry, South Carolina 29108






--------------------------------------------------------------------------------



Attention: Gregg Clanton
Email: glclanton@eat1hlink.net
With a copy to:


Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Kenneth W. Sold, Esq. Email: ksold@loeb.comIf to Purchaser: Scholastic
Inc.
557 Broadway
New York, New York 10012
Attention: Andrew S. Hedden
Executive Vice President and General Counsel
Email: AHedden@Scholastic.com
With a copy to:


Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Attention: Jacob Bart, Esq. Email: Jbat1@stroock.com
If to Escrow Agent:


Chicago Title Insurance Company
711 Third Avenue
New York, New York 10017
Attention: Elliot Hurwitz, Esq. Email: elliot.hurwitz@ctt.com


Any Notice so sent by electronic mail (provided that a copy of such Notice is
also sent on the same day by one of the other methods of service set fot1h in
this Section 20), overnight delivery service, or personal delivery shall be
deemed given on the date of receipt (or refusal thereof). A Notice may be given
either by a pat1y or by such party's attorney. Seller or Purchaser may
designate, by not less than five (5) Business Days of advance notice given to
the others in accordance with the terms of this Section 20, additional or
substituted patties to whom Notices should be sent hereunder. All Notices
delivered after 5:00 PM Eastern time shall be deemed delivered on the next
Business Day.


21. DEFAULT BY PURCHASER OR SELLER


a.
If Purchaser (i) defaults in the payment of the Purchase Price at the Closing,
or (ii) defaults in the performance of any of Purchaser's other obligations to
be performed on the Closing Date (unless waived by Seller), then Seller's sole
remedy by reason thereof shall be to terminate this Agreement and, upon such
termination, Seller shall be entitled to retain the Deposit as liquidated
damages for Purchaser's default hereunder, it being







NY1245535.4     20
218776-10003


agreed that the damages by reason of Purchaser's default are difficult, if not
impossible, to ascertain, and thereafter Purchaser and Seller shall have no
further rights or obligations under this Agreement except for the Effective Date
Surviving Obligations.


b.
If Seller (i) defaults in any of its obligations to be performed on the Closing
Date or (ii) defaults in the performance of any of its obligations to be
performed prior to the Closing Date and, with respect to any default under this
clause (ii) only, such default caused actual damages in excess of $250,000 to
Purchaser, and continues for ten (10) business days after written notice to
Seller, then Purchaser as Purchaser's sole remedy by reason thereof (in lieu of,
except as provided in the last sentence of this Section 21b, prosecuting an
action for damages or proceeding with any other legal course of action, the
right to bring such actions or proceedings being expressly and voluntarily
waived by Purchaser, to the extent legally permissible, following and upon
advice of counsel) shall have the right, subject to the other provisions of this
Section 2lb. (A) to seek to obtain specific performance of Seller's obligations
hereunder (it being expressly acknowledged by Purchaser that the remedy of
specific performance is an appropriate remedy if Seller defaults under this
Agreement), provided that any action for specific performance shall be commenced
within sixty (60) days after such default, or (B) to receive a return of the
Deposit (subject to the terms and conditions of Section 4 hereof) and terminate
this Agreement by written notice to Seller and receive from Seller an amount
equal to Purchaser's out-of-pocket costs in connection with the transaction
contemplated hereby for title charges and survey costs, which out-of-pocket
costs shall not exceed $100,000, it being understood that if Purchaser does not
commence an action for specific performance within sixty (60) days after such
default, then Purchaser's sole remedy shall be to receive a return of the
Deposit (subject to the terms and conditions of Section 4 hereof), terminate
this Agreement and recover such out-of-pocket costs. Upon such return and
delivery of the Deposit and costs, this Agreement shall terminate and neither
party hereto shall have any further obligations hereunder except for the
Effective Date Surviving Obligations. Purchaser shall have no right to seek
specific performance if Seller is prohibited from performing Seller's
obligations hereunder by reason of any law, regulation or other legal

requirement applicable to Seller. Nothing contained in this Section 21 is
intended to or shall be construed to limit any right or remedy of Purchaser
after the Closing for a breach of any Seller's Representation which survives the
Closing. Notwithstanding anything contained herein to the contrary, if (i)
Seller defaults in any of Seller's material obligations to be performed on the
Closing Date, (ii) specific performance of Seller's obligations herein is not an
available remedy, and (iii) Seller's default is reasonably determined to be
willful and committed in bad faith, then, in addition to any other remedies set
forth herein, Purchaser may take any other legal course of action against
Seller, including an action for damages (but not consequential or punitive
damages, provided that, if Seller willfully breaches this Agreement and conveys
the Property to a third party for a price in excess of the Purchase Price, such
excess purchase price shall not be deemed consequential damages).


c.
If either party hereto is required to employ an attorney because any litigation
arises out of this Agreement between the parties hereto (whether before or after
Closing or during the term of this Agreement or after a termination hereof),
then the non-prevailing party shall pay the prevailing party all reasonable
out-of-pocket fees and expenses, including reasonable out-of-pocket attorneys'
fees and expenses, incurred by the prevailing party in connection with such
litigation.



d.     The provisions of this Section 21 shall constitute Surviving Obligations.


22.     ASSIGNMENT


Purchaser shall not assign or otherwise transfer this Agreement or any of
Purchaser's rights or obligations hereunder or any of the direct or indirect
ownership interests in Purchaser, without first obtaining Seller's prior written
consent thereto, unless (a) such assigmnent or transfer is to a Person in which
Purchaser or its parent owns all or a portion of the equity interests (an
"affiliate"), (b) Purchaser provides Seller with notice of such assigmnent or
transfer and the assigmnent or transfer documentation not less than ten (10)
days prior to the Scheduled Closing Date, as such date may be extended pursuant
to this Agreement, and (c) in the case of an assigmnent, the assignee assumes
all of the obligations of Purchaser pursuant to a written instrument reasonably
acceptable to Seller. Upon such assigument pursuant to the foregoing clauses
(a), (b) and (c), Purchaser shall furnish Seller with reasonable evidence that
the assignee is an affiliate. Upon any assigmnent effectuated in accordance with
the terms of this Section 22, Purchaser shall no longer have any rights and
shall be relieved of all of its obligations, under this Agreement (other than
under Section 4), provided that the assignee assumes all of the obligations of
Purchaser pursuant to a written instrument reasonably acceptable to Seller.
    Notwithstanding the foregoing, (i) Seller acknowledges that Purchaser's
indirect owner is an entity whose common stock is traded on a national
securities exchange or in the over-the-counter securities market and,
accordingly, transfers in the ordinary course of business of securities of such
indirect owner shall be permitted without first obtaining Seller's prior written
consent thereto, and (ii) under no circumstances shall Purchaser have the right
to assign this Agreement or transfer any of the direct or indirect ownership
interest in Purchaser to any Person, including, without limitation, a Person
owned or controlled by an employee benefit plan, if Seller's sale of the
Property to such Person would, in the reasonable opinion of Seller's ERISA
advisors or consultants, create or otherwise cause a "prohibited transaction"
under ERISA. If Purchaser assigns this Agreement or transfers any of the direct
or indirect ownership interest in Purchaser, and such assigmnent or transfer
would make the consummation of the transaction hereunder a "prohibited
transaction" under ERISA and necessitate the termination of this Agreement then,
notwithstanding any contrary provision which may be contained herein, such
assigmnent or transfer shall be null and void and of no force and effect.


23.     MISCELLANEOUS


a.
This Agreement may be executed in any number of counterparts which, when taken
together, shall constitute a single binding instrument. Execution and delivery
of this Agreement by transmission of a signed signature page by email shall be
sufficient for all purposes and shall be binding on any Person who so executes
and delivers.



b.
Any consent or approval to be given hereunder (whether by Seller or Purchaser)
shall not be effective unless such consent or approval is in writing. Except as
otherwise expressly provided herein, any consent or approval requested of Seller
or Purchaser may be withheld by Seller or Purchaser in its sole and absolute
discretion.



c.     The following provisions govern any actions for indemnity under this
Agreement.
Promptly after receipt by an indemnitee of notice of any claim, such indemnitee
shall, if a claim in respect thereof is to be made against the indemnitor,
deliver to the indemnitor written notice thereof and the indemnitor shall have
the right to participate in and, if the indemnitor agrees in writing that it
shall be responsible for any Losses incurred by the indemnitee with respect to
such claim, to assume the defense thereof, with counsel selected by the
indemnitor and reasonably acceptable to the indemnitee; provided, however, that
an indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the indemnitor, if the indemnitee reasonably believes
that representation of such indemnitee by the counsel retained by the indemnitor
would be


inappropriate due to actual or potential differing interests between such
indemnitee and any other party represented by such counsel in such proceeding.
The failure of indemnitee to deliver notice to the indemnitor within a
reasonable time after indemnitee receives notice of any such claim shall relieve
such indemnitor of any liability to the indemnitee under this indemnity if and
to the extent that such failure is prejudicial to indemnitor's ability to defend
such action, and the omission so to deliver notice to the indemnitor shall not
relieve the indemnitor of any liability that the indemnitor may have to any
indemnitee other than under this indemnity. If an indemnitee settles a claim
without the prior written consent of the indemnitor, then the indemnitor shall
be released from liability with respect to such claim unless the indemnitor has
unreasonably withheld such consent. Indemnitor shall not settle any suit, action
or proceeding against an indemnitee, without the indemnitee's consent, if such
settlement includes any admission of guilt or liability on the part of
indemnitee, or imposes any obligation on the indemnitee other than the payment
of a liquidated sum to be paid by Indemnitor.


d.
The Title Company is hereby designated the "real estate reporting person" for
purposes of Section 6045 of Title 26 of the United States Code and Treasury
Regulation 1.6045-4 and any instructions or settlement statement prepared by the
Title Company shall so provide. Upon the consummation of the transaction
contemplated by this Agreement, the Title Company shall file Form 1099
information return and send the statement to Seller as required under the
aforementioned statute and regulation. Seller and Purchaser shall promptly
furnish their federal tax identification numbers to the Title Company and shall
otherwise reasonably cooperate with the Title Company in connection with the
Title Company's duties as real estate reporting person.



e.
In no event shall any trustee, officer, director, partner, shareholder, member,
agent or employee of Purchaser or Seller be personally liable for any of the
obligations of Purchaser or Seller, respectively, under this Agreement or
otherwise.



f.
This Agreement contains all of the terms agreed upon between Seller and
Purchaser with respect to the subject matter hereof, and all prior agreements,
understandings, representations and statements, oral or written, between Seller
and Purchaser are merged into this Agreement.



g.     This Agreement may not be changed or modified, except by an instrument
executed by
Seller and Purchaser.


h.
No waiver by either party of any failure or refusal by the other party to comply
with its obligations shall be deemed a waiver of any other or subsequent failure
or refusal to so comply. Either party may waive any of the terms and conditions
of this Agreement made for its benefit provided such waiver is in writing and
signed by the party waiving such term or condition.



I.
If any term or provision of this Agreement or the application thereof to any
Person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
Persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and shall be enforced to the fullest extent
permitted by Jaw.



J.
The headings of the various sections of this Agreement have been inserted only
for the purposes of convenience and are not part of this Agreement and shall not
be deemed in any manner to modifY, explain, expand or restrict any of the
provisions of this Agreement.



k.
This Agreement shall be governed by the laws of the State of New York without
giving effect to conflict of laws principles thereof.



I.
This Agreement and the various rights and obligations arising hereunder shall
inure to the benefit of and be binding upon Seller and Purchaser and their
respective successors and permitted assigns; provided, however, that none of the
representations or warranties made by Seller hereunder shall inure to the
benefit of any Person that may succeed to Purchaser's interest in the Property
or this Agreement (other than an affiliate or other assignee approved by Seller)
after the Closing Date.



ill.
Neither this Agreement nor any memorandum hereof may be recorded without first
obtaining Seller's consent thereto which may be withheld in Seller's sole
discretion. Purchaser agrees not to file any notice of pendency against the
Property nnless Seller is in default under this Agreement.



n.
This Agreement is an agreement solely for the benefit of Seller and Purchaser
(and their permitted successors and/or assigns). No other Person shall be a
third-party beneficiary hereof, or otherwise have any rights hereunder, nor
shall any other Person be entitled to rely upon the terms, covenants and
provisions contained herein, except that all indemnitees and Exculpated Parties
hereunder shall be third-party beneficiaries to the extent of the indemnities
and waivers in their favor set forth in this Agreement.



0.
The parties hereto agree to submit to personal jurisdiction in the State and
County of New York in any action or proceeding arising out of this Agreement
and, in furtherance of such agreement, the parties hereby agree and consent that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the parties in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in the State and County of New
York.



p.
SELLER AND PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM ARISING IN CONNECTION
WITH, OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT.



q.
The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction which is that
any ambiguities are to be resolved against the drafting party, shall not be
employed in the interpretation of this Agreement or any exhibits, schedules or
amendments hereto.



r.
Seller reserves the right to assign this Agreement to Independent Trustees, Inc.
(or another entity), as exchange intermediary, to effect a like-kind exchange of
the Property in accordance with Section I 031 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder. Purchaser agrees to cooperate
with Seller, at no cost to Purchaser, in connection therewith, inclnding
executing documents reasonably required to assist Seller in consummating such
exchange, provided that (i) such exchange is carried out in accordance with all
applicable laws and all documentation concerning such



exchange shall be reasonably satisfactory in all respects to Purchaser and its
attorneys, (ii) such exchange does not have an adverse effect on title set forth
in this Agreement, (iii) no assignment to an "exchange intermediary", "qualified
intermediary" or "exchange accommodation titleholder" shall relieve Seller of
its obligations under this Agreement, including, without limitation, the
representations and warranties and covenants given by Seller, (iv) in no event
shall Purchaser be obligated to acquire any property or otherwise be obligated
to take title, or appear in the records of title, to any property in connection
with such exchange, and (v) Seller shall indemnifY, defend and hold Purchaser
harmless from and against any and all Losses arising out of or in connection
with such exchange. Purchaser shall have no liability for the validity or effect
of any such transaction for tax purposes.


s.
Seller and Purchaser each agrees to take such further steps, and deliver such
further documents, as are reasonably necessary in order to implement the
transactions contemplated hereby, including the execution and delivery of
supplemental escrow instructions to the extent reasonably requested by the
Escrow Agent. Notwithstanding the foregoing, neither party shall have any
obligations to take any such steps or execute or deliver any such further
documents if the same would be inconsistent in any material respect with the
rights and obligations of the parties contemplated by this Agreement.



t.     The provisions of this Section 23 shall constitute Surviving Obligations.


24.
PROPERTY CONVEYED "AS IS" AND DISCLAIMER OF REPRESENTATIONS AND WARRANTIES



a.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IT IS UNDERSTOOD AND
AGREED BY PURCHASER THAT (A) EXCEPT FOR THE SELLER'S REPRESENTATIONS, NEITHER
SELLER, NOR ANY PERSON ACTING ON BEHALF OF SELLER, NOR ANY DIRECT OR INDIRECT
OFFICER, DIRECTOR,     PARTNER, SHAREHOLDER, EMPLOYEE, AGENT, REPRESENTATIVE,
    ACCOUNTANT, ADVISOR, ATTORNEY, PRINCIPAL, AFFILIATE, CONSULTANT, CONTRACTOR,
SUCCESSOR OR ASSIGN OF ANY OF THE FOREGOING PARTIES (SELLER, AND ALL OF THE
OTHER PARTIES DESCRIBED IN THE PRECEDING PORTIONS OF THIS SENTENCE SHALL BE
REFERRED TO HEREIN COLLECTIVELY AS THE "SELLER EXCULPATED PARTIES"), HAS MADE OR
MAKES ANY WARRANTY OR REPRESENTATION REGARDING THE TRUTH, ACCURACY, CONTENT,
COMPLETENESS, OR SUITABILITY FOR ANY PURPOSE, OF THE PROPERTY, THE LEASES, THE
TITLE TO THE PROPERTY, THE ENVIRONMENTAL OR OTHER CONDITION OF THE PROPERTY OR
ANY OTHER MATTER RELATING TO THE PROPERTY AND    (B) SELLER HAS NOT UNDERTAKEN
ANY INDEPENDENT INVESTIGATION AS TO TRUTH, ACCURACY, CONTENT, COMPLETENESS, OR
SUITABILITY FOR ANY PURPOSE, OF THE CONFIDENTIAL INFORMATION OR SUCH MATTERS
RELATING TO THE PROPERTY.



b.
PURCHASER HEREBY REPRESENTS AND AGREES THAT(!) PURCHASER IS A KNOWLEDGEABLE,
EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL     ESTATE, (2) EXCEPT FOR THE
SELLER'S REPRESENTATIONS, PURCHASER IS RELYING SOLELY ON PURCHASER'S OWN
EXPERTISE AND THAT OF PURCHASER'S CONSULTANTS IN PURCHASING THE PROPERTY, (3)
PURCHASER     HAS CONDUCTED PURCHASER'S OWN INDEPENDENT



INVESTIGATION AND INSPECTION OF THE PROPERTY AS PURCHASER DEEMS NECESSARY AND
PURCHASER SHALL RELY SOLELY ON SUCH INVESTIGATIONS AND INSPECTIONS, (4) UPON
CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER, AND PURCHASER SHALL ACCEPT,
THE PROPERTY, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENTS EXECUTED BY SELLER AT CLOSING, "AS IS, WHERE IS," WITH ALL FAULTS
SUBJECT TO THE TERMS OF SECTION 7 HEREOF, (5) THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS BY SELLER OR ANY OF THE OTHER SELLER EXCULPATED
PARTIES AND SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN
STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER OR OTHER PERSON, EXCEPT AS SPECIFICALLY SET FORTH IN
THIS AGREEMENT OR IN ANY DOCUMENTS EXECUTED BY SELLER AT CLOSING AND (6) THE
PURCHASE PRICE REFLECTS THE "AS IS" NATURE OF THIS SALE AND ANY FAULTS,
LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE
PROPERTY.


c.
PURCHASER ACKNOWLEDGES ITS OCCUPANCY OF THE PROPERTY, HAVING OBSERVED THE
PROPERTY'S PHYSICAL CHARACTERISTICS AND EXISTING    CONDITIONS AND HAVING HAD
THE OPPORTUNITY TO CONDUCT SUCH INVESTIGATION AND STUDY ON AND OF SAID PROPERTY
AND ADJACENT AREAS AS PURCHASER DEEMS NECESSARY AND HEREBY WAlVES ANY AND ALL
OBJECTIONS TO OR COMPLAINTS REGARDING (INCLUDING, BUT NOT LIMITED TO, FEDERAL,
STATE OR COMMON LAW BASED ACTIONS AND ANY PRIVATE RIGHT OF ACTION UNDER STATE
AND FEDERAL LAW TO WHICH THE PROPERTY IS OR MAY BE SUBJECT) PHYSICAL
CHARACTERISTICS AND EXISTING CONDITIONS, INCLUDING, WITHOUT     LIMITATION,
STRUCTURAL AND GEOLOGIC CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS AND
SOLID AND HAZARDOUS WASTE AND HAZARDOUS SUBSTANCES ON, UNDER, ADJACENT TO OR
OTHERWISE AFFECTING THE PROPERTY.



d.
THE PROVISIONS OF THIS SECTION 24 SHALL CONSTITUTE SURVIVING OBLIGATIONS.



25. OFAC


Pursuant to United States Presidential Executive Order 13224 ("Executive
Order"), Seller is required to ensure that Seller does not transact business
with Persons or entities determined to have committed, or to pose a risk of
committing or supporting, terrorist acts and those Persons (i) described in
Section I of the Executive Order or (ii) listed in the "Alphabetical Listing of
Blocked Persons, Specially Designated Nationals, Specially Designated
Terrorists, Specially Designated Global Terrorists, Foreign Terrorist
Organizations, and Specially Designated Narcotics Traffickers" published by the
United States Office of Foreign Assets Control, 31 C.F.R. Chapter V, Appendix A,
as in effect from time to time (a person
described in clause (i) or fill of this Section 25, a "Blocked Person"). If
Seller learns that Purchaser is, is becoming, or appears to be a Blocked Person,
then Seller may delay the sale contemplated by this Agreement pending Seller's
conclusion of Seller's investigation into the matter of Purchaser's status as a
Blocked Person. If Purchaser is or becomes a Blocked Person, then Seller shall
have the right to immediately tenninate this Agreement and take all other
actions necessary or in the opinion of Seller appropriate to comply with
applicable law and Purchaser shall receive a return of the Deposit.






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered the day and year first ahove written.




SELLER:




ISE 555 BROADWAY, LLC,
a New York limited liability company


By: ISE illYOKO, INC., Managing
e

[a749315911executedpur_image1.gif]














PURCHASER: SCHOLASTIC INC.,
a New York corporation






Name:         _ Title:     _


AGREED TO SOLELY WITH RESPECT TO THE ESCROW PROVISIONS IN SECTION 5
HEREOF:




CillCAGO TITLE INSURANCE COMPANY


By:     _ Name:     _
Title:
































NY\245535.4    27
218776 10003


i
i
i
IN WITNESS WHEREOF, the parties hereto have caused this Agreeme•tt to be d1tly
executed and
!·
f    delivered the da>' and year first above wl'itten,


SELLER:
I
ISE 555 BROADWAY, LLC,
a New Ym·k limited Jlabilily company


By: ISE H!YOKO, INC., Managing Member




By:;     ---
Name:---------­ T!tle: - ---·




PURCHASER:




SCHOLASTIC INC,,
a New York corporation


By:    n.\.o u? J. \.keo( J.--=
Name:    J..ll>l ¥• •) S.tf§.J>pf. Al
Title: if 'I'    '1- G-1'4l'/i!/l..-frl- LO t.H.l s.£.t...


AGREED TO SOLELY WITH RESPECT TO THE ESCROW PROVISIONS IN SECTION 5
HEREOF:


CHICAGO TITLE INSURANCE COMPANY By:     _ Name:------------­
Title:


































NY124553.1.4    27
2187"16-10003








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered the day and year fit·st above written.




SELLBR:




ISE SSS BROADWAY, LLC,
a New York llmited llablli1y company


By: ISE HIYOKO, INC., Managhtg Member




By:.     _
Name:
Title: ----------




PURCHASER:




SCHOLASTIC INC.,
a New York corpo•·ation




NBaym:_e_:     _


Title:-----------


AGREED TO SOLELY WITH RESPECT TO THE ESCROW PROVISIONS IN SECTION 5
HEREOF:




CffiCAGQ.:£'lTLE INSURANCE COMPANY
By:    { · L.- "-.....:?
Name: -------f-1'-----
Title:    ELLIOT L. 1'-:URWITZ
C':•:.. ' :r- ··, rc;\ Counsel






























NYt24SS3$.4    27
218116-!0003




EXHIBIT A


Legal Description of Real Property


ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:


BEGINNING at a point on the westerly side of Broadway, distant 224 feet 8 inches
northerly from the corner formed by the intersection of the westerly side of
Broadway and the northerly side of Spring Street;


RUNNING TIIENCE westerly along the southerly face of the southerly wall of the
building on the premises herein described, 200 feet 3 inches to the easterly
side of Mercer Street at a point therein distant
225 feet 1/4 of an inch northerly from the northerly side of Spring Street, as
measured along said easterly side of Mercer Street;


RUNNING THENCE northerly along the easterly side of Mercer Street, 99 feet 5
inches;


THENCE easterly on a line which forms an angle on its northerly side with
easterly side of Mercer Street of 90 degrees 32 minutes 10 seconds, 50 feet to
an angle point;


THENCE easterly on a line drawn parallel with the southerly side of Prince
Street and partly along the northerly face of the northerly wall of the building
on the premises herein described, 150 feet 3 inches to the westerly side of
Broadway; and


THENCE southerly along the westerly side of Broadway, 99 feet 1 inch to the
point or place of
BEGINNING.


SAID premises being also known by the street address of 549-555 Broadway (a/k/a
120-126 Mercer
Street)


























































NYI245535.4     28
218776-10003




EXHIBIT 1


DEFINITIONS


"Advisor" shall have the meaning given to such term in Section 16a hereof.
"affiliate" shall have the meaning given to such term in Section 22 hereof.
"Agreement" shall have the meaning given to such term in Preamble hereof.
"Bankruptcy Code" shall have the meaning given to such term in Section 3b
hereof. "Blocked Person" shall have the meaning given to such term in Section 25
hereof. "Building" shall have the meaning given to such term in the Recitals
hereof.
"Business Day" or "business day" shall mean any day other than a Saturday,
Sunday or other day on which banks are authorized or required by law to be
closed in New York, New York.


"Closing" shall have the meaning given to such term in Section 19a hereof.
"Closing Date" shall have the meaning given to such term in Section 19a hereof.
"Closing Date Surviving Obligations" shall mean (a) the Effective Date Surviving
Obligations; (b) the obligations of each of Purchaser and Seller under Sections
8, lOb, .U, 14 and .li.hereof; and (c) any other obligations that are expressly
stated to be "Surviving Obligations" in this Agreement, all of which shall
survive the Closing if the Closing occurs.


"Code" shall mean the Internal Revenue Code of 1986, as amended. "Contracts"
shall have the meaning given to such term in Section I Ob hereof. "Damages"
shall have the meaning given to such term in Section 13c hereof. "Demand Notice"
shall have the meaning given to such term in Section 5e hereof. "Deposit" shall
have the meaning given to such term in Section 3ai hereof. "Effective Date"
shall have the meaning given to such term in the Preamble hereof.
"Effective Date Surviving Obligations" shall mean (a) the obligations of each of
Purchaser and Seller under Sections 4, 16, 17, 20, 21, 23 and 24 hereof and (b)
any other obligations that are expressly stated to be "Surviving Obligations" in
this Agreement, all of which shall survive any termination of this Agreement
regardless of whether the Closing occurs.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended. "Escrow Account" shall have the meaning given to such term in Section
5b hereof. "Escrow Agent" shall have the meaning given to such term in Section
3ai hereof.








NYI245535.4     29
2!8776·!0003


"Excluded Property" shall have the meaning given to such term in Section 9
hereof.


"Exculpated Parties" shall mean, collectively, Seller Exculpated Parties and
Purchaser Exculpated Parties. "Executive Order" shall have the meaning given to
such term in Section 25 hereof.
"Land" shall have the meaning given to such term in the Recitals hereof.
"Leases" shall have the meaning given to such term in Section 2aiv hereof.
"Loss" or "Losses" shall mean any and all claims, liabilities, losses, damages,
judgments, costs and expenses, including, but not limited to, reasonable
attorneys' fees and disbursements but excluding, in all cases, indirect,
consequential or punitive damages.


"Mortgages" shall have the meaning given to such term in Section 7bii hereof.


"Must Cure Liens" shall have the meaning given to such term in Section 7bii
hereof. "Notices" shall have the meaning given to such term in Section 20
hereof.
"Non-Objectionable Encumbrances" shall have the meaning given to such term in
Section ?a hereof. "Objection Notice" shall have the meaning given to such term
in Section Se hereof.
"Owner's Policy" shall have the meaning given to such term in Section 7a hereof.
"Permitted Encumbrances" shall have the meaning given to such term in Section 6a
hereof.
"Person" shall mean any individual, estate, trust, general or limited
partnership, limited liability company, limited liability partnership,
corporation, governmental agency or other legal entity and any unincorporated
association


"Personal Property" shall have the meaning given to such term in Section 2aii
hereof.


"Pre-Closing Period" shall mean the period beginning on the Effective Date and
ending on the Closing
Date or any earlier termination of this Agreement.


"Proceeding" shall have the meaning given to such term in Section 13b hereof.
"Property" shall have the meaning given to such term in Section 2a hereof.
"Property Taxes" shall have the meaning given to such term in Section 8a hereof.
"Purchase Price" shall have the meaning given to such term in Section 3a hereof.
"Purchaser" shall have the meaning given to such term in the Preamble hereof.
"Purchaser Exculpated Parties" shall mean, collectively, Purchaser, any Person
acting on behalf of Purchaser, and any direct or indirect officer, director,
partner, shareholder, employee, agent, representative, accountant, advisor,
attorney, principal, affiliate, consultant, contractor, successor or assign of
any of the foregoing parties.


"Purchaser's Advisor" shall mean Cushman & Wakefield.


"Real Property" shall have the meaning given to such term in the Recitals
hereof. "Scheduled Closing Date" shall have the meaning given to such term in
Section 19a hereof. "Scholastic Lease" shall have the meaning given to such term
in the Recitals hereof. "Seller" shall have the meaning given to such term in
the Preamble hereof.
"Seller Exculpated Parties" shall have the meaning given to such term in Section
24a hereof. "Seller Knowledge Party" shall have the meaning given to such term
in Section !3d hereof. "Seller's Broker" shall mean Triplett Acquisitions.
"Seller's Representations" shall mean the express representations and warranties
made by Seller in this
Agreement or in any document executed and delivered by Seller at Closing.


"Seller's Title Problem Notice" shall have the meaning given to such term in
Section 7b hereof. "Survey" shall have the meaning given to such term in Section
6aii hereof.
"Surviving Obligations" shall mean (a) if this Agreement terminates before the
Closing occurs, then the Effective Date Surviving Obligations or (b) if the
Closing occurs, then the Closing Date Surviving Obligations.


"Taking" shall have the meaning given to such term in Section 15a hereof.
"Tenants" shall mean the tenants under each of the Leases.
"Title Company" shall mean Chicago Title Insurance Company.


"Title Defect" shall have the meaning given to such term in Section 7b hereof.


"Title Report" shall mean that certain title report issued by the Title Company,
bearing title nmnber 313-
00827.


"Transfer Tax Laws" shall have the meaning given to such term in Section 17a
hereof.


'Transfer Taxes" shall have the meaning given to such term in Section 17a
hereof. "Violation" and "Violations" shall have the meaning given to such term
in Section 7d hereof.




EX     HIDIT 3(a)(i)


WIRE INSTRUCTIONS


Citibank, N.A.
734 Third Avenue
New York, N.Y. 10017


ABA #021-000-089
Chicago Title Insurance Company
711 3rd Avenue, 5th Floor
NewYork,N.Y.l0017


National Special Deposit Account
ACCOUNT #9936777475








Telephone-Advise upon receipt
Kathleen Fio Rito
(212) 880-1336


Reference #3113-00827
Attn: Elliot Hurwitz, Esq.




EXHffiiT 6(a)(i)


CERTAIN PERMITTED ENCUMBRANCES


I.    Terms, covenants and conditions set forth in the lease made by ISE Hiyoko,
Inc. to
Scholastic dated January 28, 1992, a memorandum of which was recorded on April
27, 1992 in Reel
1865, Page 1902.


2.     Non-Disturbance, Subordination and Attornment Agreement in Reel1892, Page
1687.


3.     Non-Disturbance, Subordination and Attornment Agreement in Reel 1892,
Page 1701.


4.     Non-Disturbance, Subordination and Attornment Agreement in Reel 1892,
Page 1714.


5.     Terms, covenants and conditions set forth in the Amended and Restated
Lease dated
August I, 1999 made by Seller and Scholastic, a memorandum of which is recorded
on November I,
1999 in Reel2983, Page 428.


6. Easements Agreement in Reel 2689, Page 792 made by Seller, Scholastic and
Carol Blechman, Donald Blechman, Howard Blechman, Norma Joan Blechman, Stephen
Blechman, Norma Gastwirth and Norma Blechman Leon in Reel 2689, Page 792, as
amended and restated in Reel 2983, Page 435.


7. Subtenant Nondisturbance Agreement dated as of February 27, 2008 between
Seller, Scholastic and Hugo Boss Retail, Inc. recorded on March 31,2008 in CRFN
2008000127145.




EXHffiiT12


FIRPTA CERTIFICATE


Section 1445 of the Internal Revenue Code of 1986, as amended (the "Code"),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including section
1445), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity. To inform (the "Transferee") that withholding of tax
is not required upon the disposition of a U.S. real property interest by ISE 555
Broadway, LLC ("Transferor"), Transferor hereby certifies to Transferee, as
follows:


I. Transferor is not a foreign person, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and
Treasury Regulations promulgated thereunder);


2.     The U.S. employer identification number of Transferor is 13-3880554.


3. Transferor's office address is c/o ISE America, Inc., 2063 Alexander Street,
Newberry, South Carolina 29108.


4.     Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii); and


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of peljury, I declare that I have examined this certification
and to the best of my knowledge and belief it is trne, correct and complete, and
I further declare that I have authority to sign this document on behalf of
Transferor.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


Dated:     , 2014




"TRANSFEROR"


ISE 555 BROADWAY, LLC By: ISE HIYOKO, INC.,
Managing Member




By:     _ Name:     _
Title:     _




EXHIBIT 13(a)(vi) LEASES
Amended and Restated Lease effective as of August 1, 1999 between Seller, as
landlord, and
Purchaser, as tenant.


2.
Guaranty of Lease dated as of January 28, 1992 by Scholastic Corporation, as
guarantor, in favor of Seller, as confirmed by letter dated October 29, 1999 by
Scholastic Corporation to Seller.



3.     Lease dated as of November 20, 2007 between Purchaser, as landlord
(sublandlord), and Hugo
Boss Retail, Inc., as tenant (subtenant).


4.     Subtenant Nondisturbance Agreement dated as of February 27, 2008 between
Seller and Hugo
Boss Retail, Inc.


5.
Lease dated as of March 17, 1998 between Purchaser, as landlord (sublandlord),
and DFS Group, L.P., as tenant (subtenant), as assigned by DFS Group, L.P. to
Sephora USA, Inc. by agreement dated as of March 22, 1999, and as amended by
First Amendment of Lease dated as of October

26, 2011 between Purchaser and Sephora USA, Inc.


6.
Sublease dated as of August 4, 1999 between Purchaser, as sublandlord, and ISE
New York, LLC, as subtenant.





EX     HffiiT 18(a)(i) BARGAIN AND SALE DEED
Bargain and Sale Deed
Without Covenant Against Grantor's Acts


ISE 555 BROADWAY, LLC


to








Dated:

, 2014





Block:    498
Lot:    II
Address: 555 Broadway
County:    New York


Record and Return To:


Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Attn: Jacob Bart, Esq.




Bargain and Sale Deed


TillS INDENTURE, made this     day of     , 2014, between ISE
555 BROADWAY, LLC. a New York limited liability company, having an office c/o
ISE America, Inc.,
2063 Alexander Street, Newberry, South Caroliua 29108 ("Grantor"),
and--=:;--::-::-::--- a     , having an office    ("Grantee").


[a749315911executedpur_image2.gif]


That Grantor, in consideration ofTen Dollars ($10.00) and other good and
valuable consideration paid by Grantee, the receipt and sufficiency of which are
hereby acknowledged, does hereby convey, grant and release unto Grantee, its
heirs and successors and assigns, forever:


All that certain plot, piece, or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City, County and
State of New York, as described on Ex hibit A attached hereto (the "Real
Property").


TOGETHER with all right, title and interest, if any, of Grantor in and to any
streets and roads abutting the Real Property to the center lines thereof;


TOGETHER with the appurtenances and all the estate and rights of Grantor in and
to the Real
Property;


TO HAVE AND TO HOLD the Real Property herein granted unto Grantee, its heirs and
successors and assigns, forever.


AND Grantor, in compliance with Section 13 of tbe Lien Law, covenants tbat
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of the improvement and will apply the same first to
tbe payment of the cost of the improvement before using any part of the total of
the same for any other purpose.


SAID Real Property now being known as and by the street address 555 Broadway,
New York, New York (Block 498, Lot 11).


SIGNATURE PAGE TO FOLLOW


IN WITNESS WHEREOF, Grantor has duly executed and delivered this Deed the day
and year first above written.




GRANTOR:




ISE 555 BROADWAY, LLC,
a New York limited liability company


By: ISE HIYOKO, INC., Managing Member
















STATEOFNEWYORK    )
) ss.: COUNTY OF NEW YORK    )

By:          Name:     _
Title: ---------------------







On the

day    in the year 2014 before me, the undersigned, a Notary Public in



and for said State, personally appeared, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.












Notary Public




My commission expires:




EXHffiiTA


LEGAL DESCRIPTION OF REAL PROPERTY




EXHffiiT 18(a)(ivl


SELLER'S TITLE REQUIREMENTS


I.
Regarding Seller, the following must be provided to the Title Company: (a) A
copy of Seller's organizational documents.

(b) Proof reasonably acceptable to the Title Company that the transaction
contemplated by this Agreement has been duly authorized by Seller.


(c) A certificate of good standing with respect to Seller from the state of
formation of Seller and the state in which the Real Property is located.


2. Proof in the form of all customary affidavits, reasonably acceptable to
Seller, required to omit (i) exceptions with respect to municipal emergency
repairs (other than those resulting from the acts or omissions of Purchaser or
its agents), (ii) exceptions with respect to (A) retroactive street vault
charges, together with interest and penalties thereon (other than those
resulting from the acts or omissions of Purchaser or its agents), and (B) work
done by the City of New York upon the Real Property or any demand made by the
City of New York for any such work that may result in charges by the New York
City Department of Enviromnental Protection for water tap closings or any
related work (other than those resulting from the acts or omissions of Purchaser
or its agents), (iii) exceptions with respect to fees for inspections,
reinspections, examinations and services performed by the Department of
Buildings or for permits issued by the Department of Buildings (other than those
which are the responsibility of Purchaser), and (iv) similar types of exceptions
(provided that the same are customarily omitted from a title report on the basis
of an affidavit from the owner of the property being insured without the
expenditure of money by such owner).


3. If the Title Report discloses judgments, bankruptcies or other returns
against other persons having names the same as, or similar to, that of Seller,
proof in the form of affidavits showing that such judgments, bankruptcies or
other returns are not against Seller in order to induce the Title Company to
omit exceptions with respect to such judgments, bankruptcies or other returns or
to insure over same.




EX     HffiiT 18(b)(iii)


ERISA LETTER


------'' 2014


To:     ISE 555 Broadway, LLC


Re:     Acquisition of 555 Broadway, New York, New York (the "Property") Ladies
and Gentlemen:
The undersigned represents to you that neither nor any affiliate thereof, nor
any firm, person or entity providing financing for the purchase of the entire
interest of in the Property is (A) an "employee benefit plan" as defmed in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), whether or not subject to ERISA, or a "plan" as defined in Section
4975 of the Internal Revenue Code of 1986, as amended, (B) acquiring the
Property with "plan assets" for purposes of 29 CFR Section 2510.3-101, as
amended by Section 3(42) of ERISA or otherwise for purposes of ERISA or Section
4975 of the Code or (C) using the "plan assets" (as defined above) in the
performance or discharge of the purchaser's obligations under that certain
Purchase and Sale Agreement dated _, 201_, with respect to the Property by and
between ISE 555
Broadway, LLC, as seller, and     , as purchaser, including the acquisition of
the
Property,




Very truly yours,






a     _






By: ---------------------
Name:
Title: -----------




EXHffiiT 18{c){ii) BILL OF SALE
ISE 555 Broadway, LLC ("Seller"), in consideration ofTen Dollars ($10.00) and
other good and
valuable consideration paid to Seller by ("Purchaser"), the receipt and
sufficiency of which are hereby acknowledged, hereby sells, conveys, assigns,
transfers, delivers and sets over to Purchaser all fixtures, furnishings,
furniture, equipment, machinery, inventory, appliances and other tangible and
intangible personal property, in each case, to the extent owned by Seller and
located at and used in
connection with the operation thereof, but specifically excluding the Excluded
Property (as defined in the
Purchase Agreement) (collectively, the "Personal Property").
TO HAVE AND TO HOLD unto Purchaser and Purchaser's successors and assigns
forever. Purchaser hereby acknowledges and agrees that, except as set forth in
Section 24 of the Purchase


and Sale Agreement between Seller and [Purchaser] dated    ,

, 20 I_ (the "Purchase



Agreement"), the Personal Property is being conveyed "AS IS, WHERE IS, WITH ALL
FAULTS", and the provisions of Section 24 of the Purchase Agreement with respect
thereto are incorporated herein by this reference.


This Bill of Sale is made by Seller without recourse and without any expressed
or implied representation or warranty whatsoever, except for the express
representations and warranties of Seller set forth in the Purchase Agreement.


SIGNATURE PAGE TO FOLLOW


IN WITNESS WHEREOF, Seller has executed aud delivered this Bill of Sale as of
    , 2014.




SELLER:




ISE 555 BROADWAY, LLC,
a New York limited liability company


By: ISE HIYOKO, INC., Mauaging Member




By: --------------
Name:
Title: -------------






PURCHASER:


a          By: --------------
Name:
Title: -------------




EX     HIBIT 18(c)(iii)


ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this Assignment), made as of
==------:--' 2014 (the "Effective Date"} between ISE 555 BROADWAY, LLC, having
an office at c/o
ISE America Inc., 2063 Alexander Street, Newberry, South Carolina 29108
("Assignor"), and
    , having an office at    ("Assignee").


[a749315911executedpur_image3.gif]


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby assigns to Assignee, all of Assignor's
right, title and interest in, to and under the leases, subleases and other
agreements listed on Exhibit A attached hereto.


Assignee hereby expressly accepts such assignment and assumes all of the
obligations under the
Leases which, in each case, arise and accrue from and after the Effective Date.


This Assignment is made by Assignor without recourse and without any express or
implied representation or warranty whatsoever, except as set forth in certain
Purchase and Sale Agreement between Assignor and [Assignee] dated , 201


This Assignment is binding on, and inures to the benefit of, the parties hereto
and their respective successors and assigns.


This Assignment may be executed in any number of counterparts which, when taken
together, shall constitute a single binding instrument. Execution and delivery
of this Assignment by transmission of a signed signature page by facsimile or
PDF shall be sufficient for all purposes and shall be binding on any Person who
so executes.


IN WITNESS WHEREOF, Assignor and Assignee have duly executed and delivered this
Assignment as of the date first above written.




ASSIGNOR:




ISE 555 BROADWAY, LLC,
a New York limited liability company




By: ISE HIYOKO, INC., Managing Member




NBaym:_e_:     _






Title:     _




ASSIGNEE:








a






By:----------------------- Name:     _






Title:     _




EXHffiiTA LEASES




EX     HffiiT 18(c)(iv)


GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment"), is


made and entered into this

day    2014 (the "Effective Date") between



ISE 555 BROADWAY, LLC, having an office at c/o ISE America, Inc., 2063 Alexander
Street, Newberry, South Carolina 29108 ("Assignor"), and , having an office at
("Assignee").


[a749315911executedpur_image4.gif]


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby assigns to Assignee all of Assignor's
right, title and interest in, to and under (i) any and all zoning rights, air
rights, and development rights in each case relating to the Real Property (as
such term is defined in that certain Purchase and Sale Agreement between
Assignor and [Assignee] dated , 201_ (the "PSA")) and (ii) the warranties,
permits, licenses, certificates of occupancy, and approvals in each case
relating to the Real Property to the extent legally transferable (collectively,
the "Property").
TO HAVE AND TO HOLD unto Assignee and Assignee's successors and assigns forever.
Assignee hereby expressly accepts such assignment and assumes the obligations of
Assignor in
respect of the Property arising and accruing from and after the Effective Date.


Assignee hereby acknowledges and agrees that, except as set forth in Section 24
of the PSA, the Property is being conveyed "AS IS, WHERE IS, WITH ALL FAULTS",
and the provisions of Section 24 of the PSA with respect thereto are
incorporated herein by this reference.


This Assignment is made by Assignor without recourse and without any express or
implied representation or warranty whatsoever, except as set forth in the PSA.


This Assignment is binding on, and inures to the benefit of, the parties hereto
and their respective successors and assigns.


This Assignment may be executed in any number of counterparts which, when taken
together, shall constitute a single binding instrument. Execution and delivery
of this Assignment by transmission of a signed signature page by facsimile or
PDF shall be sufficient for all purposes and shall be binding on any Person who
so executes.


IN WITNESS WHEREOF, Assignor and Assignee have duly executed and delivered this
Agreement as of the date first above written.




ASSIGNOR:




ISE 555 BROADWAY, LLC,
a New York limited liability company


By: ISE HIYOKO, INC,, Managing Member






By: ----------------­ Name:
Title: ASSIGNEE:


a




By:     _ Name:
Title:




EXHIBIT 18(c)(v)


NOTICE TO HUGO BOSS RETAIL, INC.






FEDERAL EXPRESS Hugo Boss Retail, Inc.
601 West 26"' Street
New York, New York 1000 I Attn;    James P. Kurko
Re;    555 Broadway, New York, New York (the "Property") Gentlemen:

--------' 2014





This is to notify you that the Property has been sold by ISE 555 Broadway, LLC
("Seller") to
("Purchaser"). As of the date hereof, Seller's interest under the Subtenant
Nondisturbance Agreement dated as of February 27, 2008 among Seller, Scholastic
Inc. and you relating
to your sublease of a portion of the ground floor of the Property has been
assigned to Purchaser, and Purchaser has assumed Seller's obligations under that
agreement that accrue from and after the date hereof.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


SELLER:




ISE 555 BROADWAY, LLC,
a New Yark limited liability company


By: ISE HIYOKO, INC., Managing Member


NBaym:_e_:     _


Title:     _




PURCHASER:
















Title:     _


